 


115 HR 3859 IH: Drinking Water Infrastructure for Job Creation Act
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 3859 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2017 
Ms. Maxine Waters of California (for herself, Mr. Carson of Indiana, Ms. Esty of Connecticut, Ms. Hanabusa, Mr. Grijalva, Ms. Gabbard, Mr. Kildee, Mr. Hastings, Ms. Wilson of Florida, Mrs. Torres, Ms. Moore, Mr. Evans, Mr. Cicilline, Ms. Judy Chu of California, Mr. Butterfield, Ms. Norton, Mr. Raskin, Ms. Eddie Bernice Johnson of Texas, Mr. Lawson of Florida, Ms. Shea-Porter, Mr. Blumenauer, Mr. Keating, Mr. Higgins of New York, Ms. Brownley of California, Mr. Bishop of Georgia, Mr. Al Green of Texas, Mr. Michael F. Doyle of Pennsylvania, Ms. Jayapal, Mr. Danny K. Davis of Illinois, Mr. Lewis of Georgia, Mr. Huffman, Ms. McCollum, Ms. Barragán, Ms. Lee, Mr. Nolan, Mrs. Lawrence, Ms. Blunt Rochester, Mr. Gallego, Mr. Rush, Mr. Meeks, Mr. Nadler, Mr. Sires, Mr. Espaillat, Mr. Perlmutter, Mr. David Scott of Georgia, Mr. McGovern, Mr. Langevin, Mr. Serrano, Mr. Richmond, Ms. Kuster of New Hampshire, Mr. Suozzi, Mr. Correa, Ms. Clarke of New York, Ms. Jackson Lee, Mr. Brendan F. Boyle of Pennsylvania, Mr. Loebsack, Mr. Scott of Virginia, Mr. Cohen, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
Making supplemental appropriations for fiscal year 2017 for the Drinking Water State Revolving Funds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Drinking Water Infrastructure for Job Creation Act. 2.FindingsCongress finds the following: 
(1)Investments in infrastructure create jobs while fulfilling critical needs in communities throughout the United States. (2)According to the Brookings Institution, nearly 14.5 million workers—11 percent of the U.S. workforce—were employed in infrastructure jobs in 2013. 
(3)According to data from the Brookings Institution, infrastructure occupations often provide more competitive and equitable wages in comparison to all jobs nationally, consistently paying up to 30 percent more to low-income workers over the past decade. (4)The American Society of Civil Engineers gave the infrastructure of the United States an overall grade of D+ in 2017 and estimated that the United States will need to invest $4.59 trillion by 2025 in order to improve the condition of the Nation’s infrastructure and bring it to a state of good repair. 
(5)The American Society of Civil Engineers assigned a D grade to the Nation’s drinking water infrastructure and a D+ grade to the Nation’s wastewater infrastructure and estimated that the United States will need to invest $150 billion by 2025 to bring them to a state of good repair. (6)According to the American Society of Civil Engineers, there are an estimated 240,000 water main breaks per year in the United States, wasting over two trillion gallons of treated drinking water. 
(7)In 2016, the U.S. Environmental Protection Agency (EPA) reported that although exposure to lead can cause serious health problems, including damage to the brain and nervous system in children and kidney problems and high blood pressure in adults, an estimated 6.5 to 10 million homes nationwide receive drinking water through lead service lines.  (8)Congress created the Drinking Water State Revolving Funds in 1996 to help eligible public water systems finance infrastructure projects in order to comply with Federal drinking water regulations and meet the health objectives of the Safe Drinking Water Act. 
(9)The EPA is required periodically to conduct a survey of the capital improvement needs of eligible public water systems and distribute funding appropriated for the Drinking Water State Revolving Funds among the States based on the results of the most recent survey. (10)In 2013, the EPA completed the most recent survey of the capital improvement needs of eligible public water systems and estimated that $384 billion in improvements are needed for the Nation’s drinking water infrastructure over 20 years in order to ensure the safety of drinking water. 
(11)The American Recovery and Reinvestment Act of 2009 (Public Law 111–5) included $2 billion in emergency supplemental appropriations for the Drinking Water State Revolving Funds to enable States to provide grants and financing assistance to eligible public water systems in order to improve drinking water infrastructure in communities throughout the United States. (12)Past appropriations for the Drinking Water State Revolving Funds are not sufficient to address the tremendous need for investments in drinking water infrastructure in communities throughout the United States. 
(13)Appropriating $7.5 billion in fiscal year 2017 for the Drinking Water State Revolving Funds, and allowing the funds to remain available for 6 years, will enable States to begin immediately to expand investments in drinking water infrastructure in communities throughout the United States. (14)Restricting appropriations for the Drinking Water State Revolving Funds through the use of arbitrary budget caps or sequestration undermines economic recovery and job creation efforts; disrupts planning by States, local communities, and eligible public water systems; and leaves critical infrastructure needs unmet. 
(15)Emergency supplemental appropriations for the Drinking Water State Revolving Funds, provided in addition to other appropriations and not subject to sequestration, will improve drinking water infrastructure and create jobs throughout the United States without reducing funding for other domestic priorities. (16)An emergency supplemental appropriation of $7.5 billion for the Drinking Water State Revolving Funds to be made available in fiscal year 2017, and to remain available for 6 years, will allow States to begin immediately to distribute funds to eligible public water systems and allow local communities and eligible public water systems to develop and implement plans to improve drinking water infrastructure, thus ensuring an efficient use of funds and timely job creation. 
3.Supplemental appropriations for the Drinking Water State Revolving FundsThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2017:Environmental Protection AgencyState and Tribal Assistance GrantsFor an additional amount for capitalization grants under section 1452 of the Safe Drinking Water Act in accordance with the provisions under this heading in title VII of division A of Public Law 111–5, $7,500,000,000, to remain available through September 30, 2022: Provided, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 4.Exemption from sequestrationThe appropriation in section 3 shall be exempt from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985. 
 
